Citation Nr: 0901118	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to January 
1964 and from January 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

At the October 2008 Board hearing, the veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2008).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  The Board finds that 
remand is required because VA has not yet met its duties 
under the VCAA.

In an October 2008 Board hearing, the veteran testified that, 
while aboard the USS ENTERPRISE, he observed two fellow 
shipmates die when a cable snapped.  The veteran identified 
the two men who died as R.A. H. and G.W. M.  The veteran also 
reported that the incident occurred in March 1966.  In 
addition, the veteran testified that during his flight 
training program in June 1963, his plane crashed.  He 
identified the plane as a T-28.  He noted that a crash crew 
was nearby and assisted him.  

The veteran's service personnel records reveal that from May 
1962 to January 1964, he participated in a flight training 
program and was stationed at the Naval Air Station in 
Pensacola, Florida.  Thereafter, the veteran served in the 
Helicopter Combat Support Squadron Two (HC-2).

The Board acknowledges that the RO's U.S. Army and Joint 
Services Records Research Center (JSRRC) coordinator made a 
formal finding in July 2007 that the information provided by 
the veteran with regard to his alleged stressors was 
insufficient to allow for a meaningful search of the records 
at the JSRRC.  However, during his October 2008 Board 
hearing, the veteran provided additional information with 
regard to his alleged stressors which is sufficiently 
detailed to warrant a search.  Accordingly, the Board finds 
that, given the evidence discussed above, the RO should 
attempt to verify the stressors alleged by the veteran with 
the JSRRC.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence to verify the veteran's alleged 
stressors, the RO must inform the veteran that he is required 
to submit "other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f) (2008); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Accordingly, the case is remanded for the following action:

1.  The RO must request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The veteran must be asked to 
provide specific details of the claimed 
stressful events that he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The RO must ask the 
veteran to comment specifically on the 
approximate date of which each incident 
occurred that he describes.  The veteran 
must be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events he claims 
to have experienced, and he must be asked 
to be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  He 
is further advised that failure to respond 
may result in adverse action.

2.  Whether or not the additional evidence 
is obtained, the RO must thoroughly review 
the claims file and prepare a summary of 
the claimed stressors identified by the 
veteran.  The RO must send this summary 
and the information of record regarding 
the veteran's service, including copies 
any records relevant to the post-traumatic 
stress disorder (PTSD) claim, to JSRRC, 
and must ask JSRRC to provide any 
available information that might 
corroborate the veteran's alleged 
inservice stressors.  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the veteran.

3.  If, and only if, adequate verification 
of stressors is obtained, the veteran must 
be provided with a VA psychiatric 
examination to ascertain the nature, 
severity, and etiology of any PTSD found.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses with 
the current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




